t c memo united_states tax_court cim trust charlotte morrow trustee petitioner v commissioner of internal revenue respondent peter and charlotte i morrow petitioners v commissioner of internal revenue respondent docket nos filed date w mcnab miller iii for petitioners w lance stodghill for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties under sec_6662 as follows -- - cim trust charlotte morrow trustee docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number peter and charlotte i morrow docket no penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issue remaining for decision is whether petitioner cim trust the trust should be disregarded for federal_income_tax purposes and the income and expense from the business operations of i d f pest control co attributed to petitioners peter morrow and charlotte i morrow the morrows findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference peter morrow and charlotte i morrow charlotte morrow husband and wife resided in humble texas at the time they filed their petition the principal address of the trust was humble texas at the time of filing its petition prior to the establishment of the trust charlotte morrow owned and operated i d f pest control co as a sole_proprietorship i1 d f pest control co was engaged in the business of pest control for residential and commercial buildings including determining the type and nature of pest infestation the extent of structural damage and the means to be used to control or eliminate the pest as a sole_proprietorship all of the equipment was owned or provided by the morrows individually the trust was established after the morrows sought the advice of their tax preparer who suggested operating the business either as a_trust or as an s_corporation the morrows then consulted with a tax attorney to whom they paid dollar_figure to draft the trust document the morrows asked their adult daughter starlesta kimmey kimmey to become involved in the trust arrangement and on date kimmey as donor and charlotte morrow as trustee executed the trust agreement the trust designated charlotte morrow as both the trustee and beneficiary of the trust peter morrow was named as the successor trustee and successor beneficiary of the trust upon the death of charlotte morrow under the terms of the trust the - beneficiary while serving as trustee had the power to appoint cotrustees and successor trustees the trust was initially funded with dollar_figure from kimmey anda check from kimmey dated date for dollar_figure that was later deposited into the trust bank account the trust agreement provided that any other person could add property acceptable to the trustee charlotte morrow operated the pest control business under the assumed name i d f pest control co until date when she filed an assumed business name certificate stating that the trust would be conducting business under the name i d f pest control co the operations of the pest control business did not change after the business was transferred to the trust as trustee charlotte morrow performed the same duties for i d f pest control co that she performed before the creation of the trust i d f pest control co also used the same service contracts and same invoices peter morrow worked for i d f pest control co as an employee both before and after the establishment of the trust after the establishment of the trust peter morrow individually and charlotte morrow as trustee entered into a signed employment contract dated date in that contract peter morrow agreed to provide his services as a pest control - - manager in exchange for a salary of dollar_figure annually peter morrow received a form_w-2 wage and tax statement for from the trust in the amount of dollar_figure and for from the trust in the amount of dollar_figure the ownership of the business bank account was transferred from charlotte morrow individually to the trust in date both peter morrow and charlotte morrow had signature_authority over the trust bank account peter morrow paid personal expenses out of the trust bank account the morrows did not apply for insurance in the name of the trust the commercial general liability insurance_policy was written to charlotte morrow d b a i d f pest control co for the policy period beginning date on the business automobile insurance_policy the name of the insured was listed as charlotte morrow d b a i d f pest control co for the policy period beginning date the morrows continued to use the same texas structural pest control business license that allowed them to operate a pest control business the texas sales and use_tax returns listed charlotte morrow as the taxpayer with charlotte morrow’s social_security_number as the taxpayer_identification_number and listed i d f pest control co as the business both before and after the morrows began operating the business through the trust -- - the morrows reported the income and expenses of i d f pest control co from january to date on schedule c profit or loss from business of their jointly filed form_1040 u s individual_income_tax_return subsequent to date the trust reported the income and expenses of i d f pest control co on schedule c of its form_1041 u s income_tax return for estates and trusts the trust reported no taxable_income in either or because its net_income from the pest control business operations was deducted as an income distribution_deduction and reported as such on a schedule k-l1 beneficiary’s share of income deductions credits etc to charlotte morrow as the beneficiary charlotte morrow reported the income distribution from the trust on schedule e supplemental income and loss part iii income or loss from estate_and_trusts of the morrows’ jointly filed federal individual_income_tax_return peter morrow owned the equipment used in the pest control business_lease payments in the amount of dollar_figure per year were reported as income by the morrows on schedule c of their jointly filed form_1040 and were claimed as an expense on the trust’s schedule c of its form_1041 no lease agreement was executed no payments were made by the trust to peter morrow for use of the equipment the handling of the equipment lease - transaction and of reporting for tax purposes was done by the morrows’ tax preparer opinion respondent’s position is that the trust lacks economic_substance and should be disregarded for federal_income_tax purposes respondent maintains that the morrows created a mere paper entity the trust and transferred the business operations of their sole_proprietorship i d f pest control co to the trust for the purpose of avoiding self-employment_tax under sec_1402 petitioners argue that the trust should be treated as a separate_entity because the trust is a valid trust under state law a business may lawfully change from one form of entity to another provided that the legal requirements are met and the trustee of the trust may operate a sole_proprietorship business within the trust entity petitioners claim that the income and expenses of i d f pest control co were properly reported for federal_income_tax purposes because the net_income from the trust was reported as an income distribution on a schedule_k-1 to charlotte morrow and accordingly was reflected on the morrows’ schedule e of their jointly filed federal individual_income_tax_return taxpayers are entitled to structure their transactions to minimize their tax obligations gregory v helvering u s --- - however transactions that have no significant purpose other than to avoid tax and that do not reflect economic reality will not be recognized for federal_income_tax purposes 79_tc_714 affd 731_f2d_1417 9th cir 73_tc_1235 see also 45_tc_360 affd 381_f2d_22 5th cir where the form of a transaction has not altered any cognizable economic relationships we look through the form of the transaction and apply the tax law according to the transaction’s substance markosian v commissioner supra pincite this principle applies regardless of whether the transaction creates an entity with separate existence under state law dzamuda v commissioner supra pincite see also furman v commissioner supra pincite in deciding whether a purported trust lacks economic_substance we consider the following factors whether the taxpayer’s relationship as grantor to property purportedly transferred into trust differed materially before and after the trust’s formation whether the trust had a bona_fide independent_trustee whether an economic_interest in the trust passed to trust beneficiaries other than the grantor and whether the taxpayer honored restrictions imposed by the trust or by the law of trusts see markosian v commissioner supra pincite5 --- - respondent argues that the morrows were effectively the grantors of the trust because they arranged and paid for the establishment of the trust and effectively transferred their pest control business to the trust respondent relies on zmuda v commissioner supra pincite and does not rely on the grantor_trust provisions under sec_671 to petitioners assert that kimmey was the settlor of the trust because she is named as the donor in the trust document and she funded the trust with dollar_figure the morrows claim that they did not transfer assets not even personal assets to the trust because the morrows leased the business equipment to the trust however peter morrow testified that he had not signed or even seen the purported lease and no payments were made by the trust to him for use of the equipment in determining the settlors of a_trust we look beyond the named grantors to the economic realities to determine the true grantor id kimmey was a straw_man who acted only in form as the grantor of the trust kimmey’s involvement was a mere formality she signed the trust document and funded the trust with a nominal amount considering the economic realities the true grantors of the trust are the morrows the morrows upon the advice of their tax preparer consulted with an attorney who drafted the trust documents the morrows paid dollar_figure for the trust package and asked their daughter to get involved in the -- - trust arrangement the morrows also transferred intangible assets to the trust such as the business name and the ongoing business operations of i d f pest control co the business was operated in substantially the same manner both before and after the trust was created the business and its activities continued under the same name used the same invoices and service contracts used the same texas structural pest control business license used the same taxpayer_identification_number on the texas sales and use_tax returns used the same insurance policies and used the same business equipment after the establishment of the trust peter morrow continued to work for the business and charlotte morrow continued to manage the business the trust did not have an independent_trustee the morrows had control_over the trust activities and trust assets charlotte morrow was named as the sole trustee of the trust and she had exclusive control_over the trust and the business operations additionally peter morrow was named as successor trustee had signature_authority over the trust’s bank account and on occasion paid the personal expenses of the morrows from the trust bank account under the terms of the trust the trustee also had the power to appoint successor trustees and cotrustees petitioners assert that the personal expenses that were paid from the trust bank account were accounted for as a distribution and that only the legitimate business_expenses were deducted even so the morrows had the ability to control fully the trust’s activities and trust assets for their own benefit because no independent_trustee had any meaningful control_over the management of the trust no one other than the morrows held any meaningful economic_interest in the trust because under the terms of the trust agreement charlotte morrow was the named beneficiary and peter morrow was the successor beneficiary of the income and principal of the trust petitioners argue that the morrows achieved benefits from operating their sole_proprietorship within a_trust and not forming a corporation because the trust could protect the business_assets from their personal liabilities and conversely protect their personal assets from liabilities arising from the business operations the trust could avoid the state franchise tax imposed on the profits of a corporation which would have been approximately dollar_figure the trust would not have to pay the state incorporation filing fee of dollar_figure and the trust did not have to maintain corporate formalities such as shareholder minutes peter morrow testified at trial about the morrows’ decision to use a_trust entity to operate their sole_proprietorship q do you know why you chose a_trust over choosing an s_corporation a t don’t know how we came to that conclusion other than the fact that my main concern was to have protection against lawsuits you know and if i could get any_tax benefits out of it i left that up to my tax people petitioners’ argument that a_trust had advantages over an s_corporation misses the point the incorporation alternative is not an issue here petitioners chose the form of a_trust and are responsible for the consequences of their decision those consequences are not the same as corporate form the u s supreme court has observed repeatedly while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 citations omitted on the totality of the evidence giving more weight to the objective facts than to petitioners’ unsupported statements of subjective intent we conclude that the primary purpose of the morrows in establishing the trust was to avoid employment_tax the trust lacked independent economic_substance the morrows were in substance the grantors of the trust thus the income and expenses from the operations of the pest control business during the years in issue are attributable to the morrows and not to the trust the morrows are liable for self-employment taxes on the net_income of i d f pest control co for the years in issue to reflect the foregoing and concessions of the parties decisions will be entered under rule
